DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The 8 page drawings have been considered and placed on record in the file. 


Status of Claims
Claims 1-4 are pending.  

Claim Objections
Claim 4 is objected to because of the following informalities:  in the second limitation, “all the images” should be changed to “all images”.  In addition, in the last line of the claim, “the set-up range” should be changed to “the set-up temperature range”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the last limitation in Claim 1 is incomplete.  Applicant has omitted the remainder elements of the recited “fluid warming embodiment”, if any.  It is indefinite as to whether or not there are supposed to be additional elements for the recited “fluid warming embodiment”.  The claim has ended with a comma “,” instead of a period “.”.  Appropriate correction is required.

In addition, Claims 1, 2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, the independent claims recite terms: “a computer capable of …” and “a fluid warmer capable of …”.  The term “capable of” is considered as a non-assertive and a non-affirmative operator, which in effect, renders the claims indefinite.  It is suggested that Applicant replace this term with the term "configured to".  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (WO 2020/014746).

Consider Claim 3 Barry discloses “An endovascular catheter comprising a thin heat-conducting wire embedded in its wall and in its distal orifice, said thin heat-conducting wire extending as a long tail from the proximal end of said catheter” (Barry, Paragraph [0021], where the catheter is disclosed to have an insulated electrical wire along the length of the catheter).  Although the Barry reference does not disclose the electrical wire to be heat-conducting.  But, it is well known in the art that running a current through an electrical wire generates and conducts heat.

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to use an electrical wire as suggested by Barry to fulfill the limitation recited in Claim 3.  One of ordinary skill in the art could have substituted the electrical wire as suggested by Barry in the catheter and the result would have conducted heat through the wire once electrical current would have run through the wire.  Therefore, it would have been obvious to conclude Barry includes the recited limitation of Claim 3.

Allowable Subject Matter
Claims 1, 2, and 4 are not rejected over prior art references, and will be allowed once the above-described rejections under 35 U.S.C. 112(b) are overcome.  The following is the reason for indication of allowable subject matter: consider Claim 1, Hardwicke et al. (“Thermographic Assessment of a Vascular Malformation of the Hand: A New Imaging Modality”) discloses use of thermal imaging as a non-invasive, non-contact technology used to diagnose patients with requiring injection of intravenous contrast agents (Page 2, left column, 3rd paragraph).  In addition, Berman et al. (US 2007/0213617) discloses image subtraction among other techniques in order to sort out details about tumor in a patient (Paragraph [0033]).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the order combination of “performing digital subtraction by subtracting all images received from structures having a temperature below a set-up point and displaying all other images received from structure having a temperature above said set-up point, capable of analyzing and displaying hemodynamic parameters and blood vessel dimensions and capable of receiving temperature information from a thermal sensor”, as recited in Claim 1.  In addition, none of the cited prior art references, alone or in combination, provides a motivation to teach the order combination of “processing and subtracting all said images below the maximum normal body temperature of the patient; processing and displaying said images above the maximum normal body temperature, analyzing and conducting hemodynamic calculation including anatomical measurements of the blood vessels”, as recited in Claim 2.  Finally, none of the cited prior art references, alone or in combination, provides a motivation to teach the order combination of “said computer is capable of performing digital subtraction by subtracting all images received from structures having a temperature beyond a 1set-up temperature range and displaying all other images received from structure having a temperature in the set-up range””, as recited in Claim 4.

Contact
The art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Vikas Khurana (WO 2021/247460).  It should be note that this foreign patent application may not be considered as a prior art because of its effective filing date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662